Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2018.01.04
                                                                        15:39:52 -06'00'




                   People v. Williams, 2017 IL App (1st) 142733



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            TOROLAN WILLIAMS, Defendant-Appellant.



District & No.     First District, First Division
                   Docket No. 1-14-2733



Filed              August 28, 2017
Rehearing denied   September 20, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 08-CR-15108; the
Review             Hon. Carol M. Howard, Judge, presiding.



Judgment           Affirmed.


Counsel on         Michael J. Pelletier, Patricia Mysza, and Deepa Punjabi, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Jon Walters, and Nancy Colletti, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE HARRIS delivered the judgment of the court, with opinion.
                   Justice Simon concurred in the judgment and opinion.
                   Justice Mikva specially concurred, with opinion.
                                              OPINION

¶1        The defendant, Torolan Williams, was charged with five counts of first degree murder and
     one count of armed robbery. During the ensuing trial, the State used historical cell phone site
     data and defendant’s own statement that he was a lookout to implicate him in the crimes. After
     hearing all the evidence, the jury found defendant guilty on all counts. The trial court sentenced
     him to life in prison for the five murders and 20 years in prison for the armed robbery.
¶2        Defendant raises several issues on appeal. Defendant argues that (1) the trial court erred in
     failing to suppress statements that he acted as a lookout because they were the product of
     coercion, (2) the trial court erred in admitting the historical cell phone site records into
     evidence, (3) the State improperly presented evidence concerning possible sentencing, (4) the
     State violated a pretrial ruling concerning the use of the historical cell phone site records, and
     (5) he suffered prejudice when the trial court referred to three of the verdict forms as “guilty
     forms.”
¶3        Based on the record before this court, the trial court did not err in admitting the historical
     cell site records or incriminating statements, and defendant was not denied a fair trial.

¶4                                           JURISDICTION
¶5       On May 22, 2014, a jury found defendant guilty of five counts of first degree murder and
     one count of armed robbery. On June 22, 2014, he filed a motion for a new trial. On August 15,
     2014, the trial court denied defendant’s motion and sentenced him to life in prison on the
     murder convictions and 20 years on the armed robbery conviction. Defendant timely filed his
     notice of appeal on the same day. Accordingly, this court has jurisdiction pursuant to article
     VI, section 6, of the Illinois Constitution and Illinois Supreme Court Rules 603 and 606,
     governing appeals from a final judgment of conviction in a criminal case entered below. Ill.
     Const. 1970, art. VI, § 6; Ill. S. Ct. Rs. 603, 606 (eff. Feb. 6, 2013).

¶6                                         BACKGROUND
¶7       On appeal, defendant does not challenge the sufficiency of the evidence used to convict
     him. We therefore only discuss the facts relevant to the disposition of this appeal.
¶8       On the night of April 22, 2008, Lakesha Doss, Whitney Flowers, Anthony Scales, Reginald
     Walker, and Donovan Richardson were shot to death in a house at 7607 South Rhodes Avenue
     in Chicago, Illinois. On the morning of June 9, 2008, defendant was at Northwestern Hospital
     for the birth of his son when two Chicago police detectives arrested him in connection with the
     murders.
¶9       Prior to trial, defendant filed a motion to suppress statements he made while in police
     custody. The motion alleged that due to defendant’s “physical, mental, and psychological
     state, the police refusal to allow Torolan to make a phone call coerced Torolan to make
     statements that were not freely and rationally given.” At the hearing on the motion, Chicago
     police detective Murphy testified that, upon arrival at Area 2 police headquarters, defendant
     was placed into an interview room, advised of his Miranda rights, and indicated that he
     understood them. Miranda v. Arizona, 384 U.S. 436 (1966). Defendant first requested to make
     a phone call at 10:08 a.m., which was denied. His second request was denied just after 11 a.m.
     At that time, Detective Murphy, who was preparing defendant to be transported to a nearby

                                                  -2-
       location, told defendant that he could make a phone call when he went to lockup. The
       detectives drove defendant to the area of 69th Street and Martin Luther King Drive, and then
       returned to Area 2 around 1 p.m. At that time, defendant agreed to take a polygraph. On the
       way to take the test, and while still shackled, defendant jumped out of the detectives’ vehicle
       and started running down the street. After returning to Area 2, defendant stated he jumped out
       because he was trying to make a phone call.
¶ 10        At just after 2 p.m., defendant stated that his son was born prematurely after a risky and
       complicated delivery. He told the detectives his son was being tested every 20 minutes due to
       medical problems. Defendant informed the officers he knew who did it and would talk to a
       State’s Attorney, but wanted to make sure his son was okay. The detectives declined his
       request for a phone call again—his fifth request.
¶ 11        Shortly thereafter, defendant indicated that he had additional information about the
       murders. In response, defendant was given his Miranda rights and again stated that he
       understood them. Defendant asked to speak with a State’s Attorney and began speaking to
       detectives about the offense. Defendant had denied any involvement, but during this
       conversation, he stated that he had acted as a lookout for Michael King, who he claimed
       committed the murders.
¶ 12        At 5:45 p.m. Assistant State’s Attorney (ASA) Fabio Valentini arrived to speak with the
       defendant. At around 6:30 p.m., defendant invoked his right to counsel and questioning ceased.
       About half an hour later, defendant experienced stomach pains, and detectives transported him
       to Roseland Hospital. While at the hospital, and unknown to the detectives, defendant phoned a
       friend, who then called an attorney. Attorney John Lyke testified that he went to Roseland
       Hospital to see defendant but was not allowed entry to defendant’s room. Attorney Lyke left
       the hospital without seeing defendant.
¶ 13        In its ruling on defendant’s motion to suppress, the trial court ruled that defendant’s
       statement made prior to his invocation of counsel at 6:28 p.m. would be admissible because
       defendant had not yet requested an attorney. The trial court suppressed the statements made at
       the hospital because attorney Lyke was denied access to the defendant. The trial court also
       suppressed statements made to the ASA later in the evening after the hospital.
¶ 14        Prior to trial, defendant also sought a Frye hearing on the State’s proposed use of cell
       phone tower evidence. Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). The State sought to
       use the cell phone records of Michael King and Arthur Brown to establish that their cell phones
       had connected to cell towers near the crime scene at the time of the offense. The State argued
       that the court did not need to hold a Frye hearing because there was nothing novel about the
       technology or science at issue. The court heard testimony from FBI Agent Joseph Raschke that
       cell phones connect to cell towers via radio waves and the cell phone companies collect certain
       information during this process. Agent Raschke testified that he used the records provided to
       plot King’s and Brown’s cell phones on a map. After hearing this testimony, the court denied
       defendant’s request for a Frye hearing. The court ruled that Agent Raschke could testify as to
       the location of the cell towers activated by the pair’s cell phones the night of the murders. The
       trial court would not let Agent Raschke testify as to the exact location of the cell phones, or the
       precise coverage area of the connecting tower.
¶ 15        At trial, the State called Arthur Brown to testify concerning the events of the night of the
       murder. He acknowledged that he signed a cooperation agreement with the State on May 24,


                                                    -3-
       2015. Brown agreed to testify at King’s and defendant’s trials in exchange for pleading guilty
       to one count of first degree murder for which he would serve 24 years in prison.
¶ 16        Brown explained that he and defendant were old high school friends. In April 2008, Brown
       lived in Lansing, Illinois. On April 22, Brown and his friend, Michael McKeel, were in
       Lansing drinking and smoking marijuana together. Eventually they ran out of drugs and
       decided to drive into the city using McKeel’s car to buy more. After failing to find any, Brown
       called defendant and asked him if he knew where he could get some “kush,” a high-grade
       marijuana. Defendant invited them to his home, and the pair drove to 71st Street and Eggleston
       Avenue. When they arrived at defendant’s residence, defendant stated that he would call
       Michael King to see if King had any kush. King told the group to meet him at 77th Street and
       Rhodes Avenue. When they arrived, defendant used Brown’s phone to call King. Defendant
       left the car for several minutes and upon returning informed the pair that he had a “sweet lick,”
       which Brown testified meant an easy robbery. Defendant asked Brown to stay and assist,
       which Brown did.
¶ 17        Brown explained that about an hour later, defendant called from a number he did not
       recognize. Defendant asked him to come down to the alley, and Brown went to the alley south
       of 76th Street off of Rhodes Avenue, where he observed King’s Ford Focus parked by a
       garage. Brown sat on the steps of a nearby fire escape and waited. Eventually, King
       approached while carrying a flat screen television. Brown identified this television as being
       part of the State’s evidence. Brown then saw defendant carrying a duffle bag. Brown placed the
       television in the car along with three others. Brown explained that they formed an assembly
       line, with King and defendant bringing items out of the house and Brown loading the goods.
       After they were done, the three drove back to defendant’s place. In the car, defendant and King
       were talking and saying things like, “you’re crazy, you’re crazy,” and “that was some crazy
       stuff that just went on.” Upon arriving back at defendant’s house, defendant said they would
       split the goods in the morning.
¶ 18        Brown would identify several items at trial that he stated were also proceeds from the
       robbery, including a Microsoft X-Box video game system and several pieces of jewelry. He
       identified two watches and a pair of diamond stud earrings that defendant had given Brown as
       proceeds from the robbery. Brown later pawned the items and the police recovered them along
       with receipts with Brown’s name on them. Other witnesses identified the goods as having
       belonged to the victims.
¶ 19        Brown eventually confronted defendant about the murders. Defendant told Brown that
       when he entered the house, King had already killed everybody. King ordered him around and
       he complied out of fear. On July 1, 2008, Brown was arrested for his involvement in the
       murders. While first denying his involvement, Brown eventually acknowledged his role after
       being confronted with the pawn receipts. While incarcerated, Brown had a conversation with
       defendant in the stairwell in Division 10 of the jail. Brown wanted to know what really
       happened the night of the murders, and defendant informed him they went into the house to rob
       it. Defendant explained to Brown that during the robbery, defendant shot Donovan Richardson
       while he was sitting on the couch and then shot one of the girls after she would not stop
       screaming. King then shot the remaining victims.
¶ 20        Agent Raschke testified consistently with his pretrial testimony. He explained that in
       connection with this case, he reviewed call detail records for Arthur Brown and Michael King
       and plotted them on a map. He testified that cell phones generally connect to the closest tower

                                                   -4-
       but this was not always the case. On cross-examination, he acknowledged that the information
       does not allow for the conclusion that a phone was at a certain address. He admitted that while
       the phone does normally connect to the closest tower, factors other than proximity can affect
       signal strength and which tower a phone will use.
¶ 21       During closing argument, the defense asserted that the State had failed to meet its burden of
       proof. Defense counsel argued that the State’s witnesses, particularly Brown, were not
       credible. The State argued that its witnesses were credible and their testimony was backed up
       by the cell phone records. In both closing and rebuttal, the State contended that the cell tower
       evidence demonstrated that Brown was at defendant’s house before and after the offense, and
       King came to defendant’s residence in the middle of the night after the offense, as well as later
       the next morning. The State argued these records corroborated Brown’s account of events.
¶ 22       The jury convicted defendant of five counts of first degree murder and one count of armed
       robbery. Defendant was sentenced to life in prison for the five counts of murder and a
       consecutive term of 20 years for the armed robbery. Defense counsel filed a posttrial motion,
       which the trial court denied.
¶ 23       Defendant timely filed his notice of appeal.

¶ 24                                              ANALYSIS
¶ 25        Defendant raises several issues on appeal: (1) the trial court erred in failing to suppress all
       statements made while in police custody, (2) he was entitled to a Frye hearing on the cell phone
       tower records evidence, (3) he was denied a fair trial by the State’s inclusion of a potential
       sentence in its videotape evidence, (4) the State violated the trial court’s order regarding the
       use of the cell phone tower records, and (5) he was denied a fair trial when the court referred to
       three of the verdict forms as “guilty forms” during the jury instruction phase.
¶ 26        In his first issue, defendant argues that the trial court erred when it declined to suppress the
       statements he made prior to his invocation of his right to counsel. Defendant argues that the
       denial of his request in this case constituted a violation of section 103-3 of the Code of
       Criminal Procedure of 1963 (Code) (725 ILCS 5/103-3 (West 2016)) and a violation of his due
       process rights requiring suppression of his implicative statements. After defendant was
       arrested, but before he invoked his right to counsel later in the evening on June 9, defendant
       made several requests to place a phone call, which were denied. Initially, defendant did not
       explain the reason for making the phone call and only later stated it was to check on the status
       of his newborn son. Prior to his request for counsel at 6:28 p.m., defendant was given his
       Miranda rights four separate times, and each time he indicated he understood those rights. The
       trial court suppressed all statements made after defendant’s 6:28 p.m. invocation of counsel.
¶ 27        “[A] defendant in a criminal case is deprived of due process of law if his conviction is
       founded, in whole or in part, upon an involuntary confession, without regard for the truth or
       falsity of the confession [citation], and even though there is ample evidence aside from the
       confession to support the conviction.” Jackson v. Denno, 378 U.S. 368, 376 (1964). “In
       determining whether a statement is voluntary, a court must consider the totality of the
       circumstances of the particular case; no single factor is dispositive. Factors to consider include
       the defendant’s age, intelligence, background, experience, mental capacity, education, and
       physical condition at the time of questioning; the legality and duration of the detention; the
       presence of Miranda warnings; the duration of the questioning; and any physical or mental
       abuse by police, including the existence of threats or promises.” People v. Richardson, 234 Ill.

                                                     -5-
       2d 233, 253-54 (2009). “[T]he test of voluntariness is whether the defendant made the
       statement freely, voluntarily, and without compulsion or inducement of any sort, or whether
       the defendant’s will was overcome at the time he or she confessed.” People v. Gilliam, 172 Ill.
       2d 484, 500 (1996).
¶ 28       Constitutional suppression issues are reviewed under a bifurcated standard of review:
       factual findings are reversed only if they are against the manifest weight of the evidence, but
       the ultimate legal conclusion about whether suppression is warranted is reviewed de novo.
       In re Christopher K., 217 Ill. 2d 348, 373 (2005).
¶ 29       Defendant also claims his statutory right under section 103-3 of the Code was violated.
       This statute provides: “Persons who are arrested shall have the right to communicate with an
       attorney of their choice and a member of their family by making a reasonable number of
       telephone calls or in any other reasonable manner. Such communication shall be permitted
       within a reasonable time after arrival at the first place of custody.” 725 ILCS 5/103-3 (West
       2016). We note this statute contains no remedy for an alleged violation.
¶ 30       After reviewing the trial court’s ruling and the record from the suppression hearing, we
       find no errors with the trial court’s handling of this matter. The totality of the circumstances
       demonstrates that defendant’s unsuppressed statements were voluntarily given, despite the
       denial of his requests to make a phone call. Defendant’s statements before his invocation of
       counsel were voluntary, including the statement implicating him in the murders. While
       defendant’s requests to use the phone were denied, defendant did not initially disclose the
       purpose of the phone call, but later stated it was to check on the status of his newborn son. We
       conclude, as did the trial court, that denial of these requests did not render defendant’s
       statements involuntary.
¶ 31       Defendant had previous encounters with the criminal justice system, having pled guilty to
       three misdemeanors and a violation of probation. The detectives allowed defendant to use the
       restroom and provided water to drink. Defendant received Miranda warnings four times before
       requesting an attorney and each time indicated his understanding of those rights. After
       returning to Area 2 following his escape attempt, defendant declined medical assistance. While
       defendant claimed his requests for a phone call were to check on the condition of his newborn
       son, who was sick and in need of testing every 20 minutes, defendant did not inform the
       officers of this fact until several hours into his custody. At the suppression hearing, defendant
       submitted no records concerning his son’s condition at the time or why the tests were being
       carried out.
¶ 32       In finding the unsuppressed statements were voluntarily made, we find those cases relied
       on by defendant to be readily distinguishable. We reject his reliance on Haynes v. Washington,
       373 U.S. 503 (1963). While acknowledging that like the defendant in Haynes, our defendant
       was denied access to a phone call, the other facts of this case distinguish it from Haynes. In
       Haynes, the record established that defendant was held incommunicado for 16 hours before
       confessing. Id. at 504. This detention continued for another five days while the police
       attempted to obtain a written confession. Id. Unlike the Haynes defendant, our defendant was
       in custody for less than five hours before making an incriminating statement. Our defendant,
       unlike in Haynes, was advised of his rights while in custody several times and each time
       indicated he understood those rights. Moreover, unlike Haynes, the facts of this case do not
       demonstrate that defendant’s will was overborne. Id. at 513 (confession was obtained in an


                                                   -6-
       atmosphere of substantial coercion and inducement created by statements and actions of state
       authorities).
¶ 33        Defendant’s reliance on People v. Westmorland, 372 Ill. App. 3d 868 (2007), and United
       States v. Ramirez, No. 14-617, 2015 WL 4393744 (D.N.J. 2015), is also misplaced. In
       Westmorland, the defendant was a 17-year-old juvenile, who the trial court found to be
       immature, frightened, and wide-eyed for his age, which suggested vulnerability to police
       pressure. 372 Ill. App. 3d at 879. Our defendant shares none of the same physical or mental
       characteristics as the Westmorland defendant.
¶ 34        In Ramirez, the district court found defendant’s statements to be involuntary where he was
       denied access to information concerning his gravely ill son who had been transported to the
       hospital immediately prior to his arrest. 2015 WL 4393744 at *3. In Ramirez, defendant’s
       son’s condition was so dire that defendant’s cell phone received almost 70 texts and calls from
       his wife and mother-in-law during the custodial interview. Id. at *6. The district court noted
       that the circumstances would create a “tremendous amount of psychological pressure upon a
       parent.” Id. The defendant, who did not speak English, testified that he believed that if he
       cooperated he could leave to see his son. Id. A review of the video of defendant’s interrogation
       does not show anything close to the kind of extreme circumstances that were present in
       Ramirez.
¶ 35        In conjunction with a finding of voluntariness, we find no violation of defendant’s rights
       under section 103-3. In People v. Prim, our supreme court stated that the purpose of this statute
       is to “permit a person held in custody to notify his family of his whereabouts and to notify them
       of the nature of the offense with which he is charged so that arrangements may be made for
       bail, representation by counsel and other procedural safeguards that the defendant cannot
       accomplish for himself while in custody.” 53 Ill. 2d 62, 69-70 (1972). At no time prior to his
       invocation of counsel did defendant state the phone call was to request an attorney or inform
       his family of his location so they could provide an attorney. Defendant also does not fit the
       profile of an adult in need of familial assistance while in police custody. See People v. Green,
       2014 IL App (3d) 120522, ¶ 58 (rejecting reliance on section 103-3 because defendant
       exhibited none of the characteristics of an individual requiring familial assistance while in
       police custody). We adhere to Prim that the purpose of the statute is to ensure access to counsel
       and other procedural safeguards while in custody, and based on this, defendant’s right under
       section 103-3 was not violated.
¶ 36        Based on the totality of the circumstances, we agree with the trial court that the statements
       made at Area 2 prior to the request for counsel were voluntary. We therefore find no error in
       the trial court’s ruling concerning defendant’s motion to suppress.
¶ 37        In the next issue, defendant argues that the trial court erred in denying his motion for a Frye
       hearing concerning the use of the historical cell phone tower records. Before this court,
       defendant argues that cell phone tower records do not meet the required Frye standard to be
       admitted in an Illinois court. The State points to People v. Fountain, 2016 IL App (1st) 131474,
       a recent case where this court addressed this exact issue and determined the trial court did not
       err in denying a Frye hearing. It held that the reading coordinates of cell sites from phone
       records and plotting them on a map is not a scientific procedure or technique implicating Frye.
       Id. ¶ 58.
¶ 38        In Illinois, expert testimony of scientific evidence is admissible when it is “sufficiently
       established to have gained general acceptance in the particular field in which it belongs.”

                                                    -7-
       (Internal quotation marks omitted.) In re Commitment of Simons, 213 Ill. 2d 523, 529 (2004).
       Our supreme court has recognized that “the Frye test is necessary only if the scientific
       principle, technique or test offered by the expert to support his or her conclusion is ‘new’ or
       ‘novel.’ ” People v. McKown, 236 Ill. 2d 278, 282-83 (2010). “Once a principle, technique, or
       test has gained general acceptance in the particular scientific community, its general
       acceptance is presumed in subsequent litigation; the principle, technique, or test is established
       as a matter of law.” Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d 63, 79 (2002),
       abrogated on other grounds by Simons, 213 Ill. 2d at 530. A court may determine the general
       acceptance of a scientific methodology either: “(1) based on the results of a Frye hearing; or
       (2) by taking judicial notice of unequivocal and undisputed prior judicial decisions or technical
       writings on the subject.” People v. McKown, 226 Ill. 2d 245, 254 (2007). The inquiry under
       Frye is the general acceptance of a methodology, not its application to a particular case.
       Donaldson, 199 Ill. 2d at 77.
¶ 39       We agree with the State and this court’s prior ruling in Fountain that a Frye hearing was
       not required because the information conveyed is not the result of new or novel scientific
       principles. Agent Raschke testified that a cell phone uses radio signals to connect to cell
       towers, which is generally but not always the closest tower to the cell phone. Once the phone’s
       radio signal connects to the tower, the company records some basic information about the call,
       such as phone numbers involved, the length of the call, and the identification of the connecting
       tower. Agent Raschke explained that if the dialing phone is unable to make the initial
       connection, no record is made. Agent Raschke uses these records and plots the call and
       corresponding tower on a map.
¶ 40       The State introduced the evidence not to show an exact location but that the cell phones,
       and by implication their owner, were in the vicinity of the crimes during the relevant time
       period. Defendant makes no argument concerning the cell companies’ ability to accurately
       record the stated information, nor does he argue that the use of radio waves are in some way
       “new” or “novel.” Defendant’s argument that this method represents the least accurate way in
       estimating a cell phone’s location goes toward the weight to be given to this type of evidence,
       not its admissibility. Accordingly, we find no reason to depart from Fountain and the trial court
       did not err in denying defendant’s motion for a Frye hearing. Fountain, 2016 IL App (1st)
       131474, ¶ 58.
¶ 41       Lastly, defendant argues that the discussion of a possible sentence contained within the
       interrogation video shown to the jury unfairly prejudice him. Additionally, he argues that the
       State made improper arguments during closing statements in violation of the trial court’s order
       concerning the use of the cell tower records and the trial court’s referral to three verdict forms
       as “guilty forms” was prejudicial. He argues each sub-issue, on its own, warrants remand for a
       new trial.
¶ 42       In the first sub-issue, while the State should not have included any discussion of a possible
       sentence defendant could have received in the interrogation video, we conclude the sentencing
       discussion in this case did not prejudice the defendant so as to require a new trial. Our supreme
       court has stated that it is not proper for a prosecutor to make arguments unsupported by the
       evidence, but comments concerning sentencing do not mandate a new trial unless they fall into
       two narrow categories. People v. Sutton, 316 Ill. App. 3d 874, 893 (2000) (providing that
       improper comments or remarks are not reversible error unless they are a material factor in the
       conviction or cause substantial prejudice to the accused). When a defendant alleges

                                                   -8-
       prosecutorial misconduct, the court reviews the comments in their entirety and “allegations of
       improper comments must be placed in their proper context.” Id.
¶ 43        The allegedly improper statement on sentencing occurred when the State published the
       police interrogation video with the defendant. During the exchange, defendant had a
       discussion with ASA Valentini about possible sentences and the following exchange occurred:
                    “DEFENDANT: What’s the minimum, what’s the minimum sentence?
                    ASA VALENTINI: For first degree murder, 20 years in prison.
                    DEFENDANT: And the maximum is death?
                    ASA VALENTINI: Right.”
       While such an exchange should not have been heard by the jury, its inclusion did not result in
       substantial prejudice to the defendant. During the trial, the ASA did not discuss any possible
       sentence or what impact the jury’s verdict would have on any possible punishment. As the trial
       court noted, the sentencing discussion is not accurate. When defendant went to trial in 2014,
       Illinois had already abolished the use of the death penalty. Importantly, the trial court also
       admonished the jury to disregard the entire discussion concerning the possible sentence
       defendant faced. The trial judge explained that the court would impose sentence only if a guilty
       verdict was returned. Prior to jury deliberations, the trial court again instructed the jury to not
       concern themselves with any possible sentence.
¶ 44        Defendant’s reliance on People v. Sutton, 316 Ill. App. 3d 874 (2000), is misplaced. In
       Sutton, this court found it to be reversible error where the prosecutor argued to the jury that any
       verdict other than first degree murder would let the defendant walk away. Id. at 894 (defendant
       had been charged with both first and second degree murder). Unlike Sutton, the comment on
       sentencing in this case did not direct the jury to find defendant guilty of the most significant
       charge in order to prevent him from walking away or that finding him guilty of a less charge
       would be a “slap on the wrist.” Id.; People v. Crossno, 93 Ill. App. 3d 808, 823-24 (1981)
       (defendant prejudiced by improper statement that a conviction on a lesser offense would be a
       slap on the wrist). Within this context, we do not consider the sentencing comment to have
       been so prejudicial to have denied him a fair trial nor, given the evidence, did it represent a
       material factor in his conviction.
¶ 45        Next, defendant argues that the State violated the trial court’s pretrial order concerning the
       use of the cell phone tower records when it made certain comments during closing statements.
       After reviewing the record, defendant failed to properly preserve this issue for review by
       failing to object when the comments were made and by failing to include it in his posttrial
       motion.
¶ 46        In order to preserve an alleged error for review, Illinois law requires both a trial objection
       and a written posttrial motion raising the error. People v. Enoch, 122 Ill. 2d 176, 186 (1988).
       By failing to object at trial, a defendant may waive the right to raise certain errors later. Sutton,
       316 Ill. App. 3d at 893. By failing to contemporaneously object at trial, a party denies the trial
       court the opportunity to correct errors immediately, and may gain the advantage of obtaining a
       later reversal through the failure to act. People v. Carlson, 79 Ill. 2d 564, 577 (1980).
¶ 47        Defendant points to five excerpts from the State’s closing argument that he alleges violated
       the trial court’s pretrial order concerning the use of the cell phone tower records but the record
       shows no contemporaneous objection. While defendant claims he raised the issue in his
       posttrial motion, the cited argument pertains to the issue on the admissibility of the cell phone

                                                     -9-
       tower evidence under Frye, not the State’s comments on them during closing. See People v.
       Witherspoon, 33 Ill. App. 3d 12, 21 (1975) (failure to allege errors in motion for new trial
       results in waiver). The trial court was in the best position to enforce an order it made orally
       prior to the start of trial. By failing to either contemporaneously object or raise the issue in a
       posttrial motion, the defendant deprived the trial court of an opportunity to correct any
       violation by the State. Thus defendant has waived review of the issue on appeal and we will not
       consider it.
¶ 48        Finally, defendant argues that the trial court’s reference to three of the verdict forms as
       “guilty forms” during the instruction phase of trial also prejudiced him and resulted in an unfair
       trial. When the trial court provided the jury with the applicable instructions, the trial court
       referred to the verdict forms for the murders of Reginald Walker, Anthony Scales, and
       Whitney Flowers as “guilty forms.” Normally, defendant would have waived review of the
       issue because no contemporaneous objection was made and he did not address it in the posttrial
       motion, however, Illinois Supreme Court Rule 451(c) provides that substantial defects in
       criminal instructions are not waived by the failure to object “if the interests of justice require.”
       Ill. S. Ct. R. 451(c) (eff. Apr. 8, 2013). This rule is coextensive with the plain error rule and the
       analysis is the same. People v. Piatkowski, 225 Ill. 2d 551, 564 (2007).
¶ 49        The plain error doctrine allows a reviewing court to consider an unpreserved error “when
       (1) a clear or obvious error occurred and the evidence is so closely balanced that the error alone
       threatened to tip the scales of justice against the defendant, regardless of the seriousness of the
       error, or (2) a clear or obvious error occurred and that error is so serious that it affected the
       fairness of the defendant’s trial and challenged the integrity of the judicial process, regardless
       of the closeness of the evidence.” Id. at 565. Under the plain error rule, we consider whether
       any error has occurred at all. People v. Lewis, 234 Ill. 2d 32, 43 (2009). We therefore turn to
       whether an error occurred before considering it under the plain error doctrine.
¶ 50        Illinois law requires the trial court to ensure that the jury is “properly instructed on the
       elements of the crime charged, on the presumption of innocence and on the question of burden
       of proof.” People v. Sanders, 129 Ill. App. 3d 552, 563 (1984). A defendant has the right to a
       fair and impartial trial “free from influence or intimation by the trial court.” People v. Sprinkle,
       27 Ill. 2d 398, 402 (1963). Jurors carefully watch trial judges, and even the slightest word
       “ ‘may prove controlling.’ ” People v. Mitchell, 228 Ill. App. 3d 167, 169 (1992) (quoting
       People v. Marino, 414 Ill. 445, 450-51 (1953)). A failure to instruct the jury in the above three
       concepts serves to deprive a defendant of a fair and impartial trial. People v. Williams, 120 Ill.
       App. 3d 900, 904 (1983). It is the defendant’s burden to demonstrate prejudice resulting from
       an alleged instruction error. People v. Wells, 106 Ill. App. 3d 1077, 1086 (1982).
¶ 51        This record is markedly different from People v. Sanders, 129 Ill. App. 3d 552 (1984), and
       People v. Mitchell, 228 Ill. App. 3d 167 (1992), cited by the defendant. In Sanders, this court
       found the trial court’s comments to be reversible error because “not only were the attempted
       murder instructions contradictory, they incorrectly set forth the burden of proof.” 129 Ill. App.
       3d at 564. In Mitchell, we granted the defendant a new trial because the trial court had made at
       least six highly prejudicial remarks that attacked defendant’s theory of the case, evidence, and
       the defense attorney. 228 Ill. App. 3d at 169-70. The Mitchell court also found the trial court
       gave inconsistent rulings of law in favor of the State. Id. at 171.
¶ 52        When viewed within the entire context of the jury instruction phase, we conclude that the
       trial court’s reference to “guilty forms” does not constitute to a clear or obvious error resulting

                                                    - 10 -
       in prejudice to the defendant. The court began the instruction phase by stating that “no ruling
       or remark which I have made do I mean to indicate any opinion as to the facts or as to what
       your verdict should be.” The court then informed the jury that the defendant had pled not guilty
       to both the first degree murder and robbery charges. The trial court continued that the
       defendant is “presumed innocent of the charges against him” and “this presumption remains
       with him throughout every stage of the trial and during your deliberations.” The court told the
       jury the State had the burden of overcoming this presumption and defendant was not required
       to prove his innocence. The trial court then correctly provided the required elements the State
       needed to prove in order to obtain a first degree murder conviction. It was explained that these
       elements needed to be proven for each of the decedents the State alleged defendant murdered.
       Notably, on appeal, defendant does not argue that the core concepts discussed in Sanders were
       not all correctly provided to the jury. Sanders, 129 Ill. App. 3d at 563.
¶ 53       The court discussed the verdict forms that it would provide the jury. The court told the jury
       that it would be provided with a guilty and not guilty form for each charged offense. The trial
       court then read each verdict form to the jury. It is during this discussion that the court
       misspoke. When discussing the verdict forms for the murders of Reginald Walker, Anthony
       Scales, and Whitney Flowers, the court mistakenly referred to the forms as “guilty forms.”
       Despite this misspeak, the transcript shows the court informed the jury they would receive a
       guilty and not guilty form for those decedents. The court closed by noting a guilty and not
       guilty form would be provided for the armed robbery. While the trial court should not have
       made such a reference, we conclude the statements do not amount to a clear or obvious error
       requiring a new trial.

¶ 54                                       CONCLUSION
¶ 55      For the foregoing reasons, we affirm defendant’s five convictions for first degree murder
       and one conviction for armed robbery.

¶ 56      Affirmed.

¶ 57       JUSTICE MIKVA, specially concurring.
¶ 58       I join in the court’s opinion in all respects, with the exception of supra ¶ 35. I do not
       believe that the police complied with their obligation under section 103-3 of the Code of
       Criminal Procedure of 1963 (725 ILCS 5/103-3 (West 2014)). Section 103-3(a) requires:
               “Persons who are arrested shall have the right to communicate with an attorney of their
               choice and a member of their family by making a reasonable number of telephone calls
               or in any other reasonable manner. Such communication shall be permitted within a
               reasonable time after arrival at the first place of custody.” 725 ILCS 5/103-3(a) (West
               2014).
¶ 59       As the majority acknowledges, after having made four other requests for a phone call
       during his over four hours in custody, defendant made a fifth request for a phone call at 2 p.m.,
       in which he made clear that he wanted to use the phone call to assure that his son, who was
       being tested every 20 minutes due to medical issues, was okay. While the majority is correct
       that our supreme court has noted that the purpose of the statute is to allow a person in custody
       to notify family of the arrest so that the family might provide an attorney or make arrangements


                                                  - 11 -
       for bail, the plain language of the statute is not limited to phone calls that are made for this
       purpose. It was simply not reasonable to refuse defendant’s repeated requests for a phone call
       to inquire about the medical condition of his son.
¶ 60       However, as the majority points out, the statute does not contain a remedy and defendant
       relies on the statutory violation only as evidence that his statement was involuntary. Given the
       totality of circumstances in this case, I agree with the majority that the trial court did not err in
       finding that it was not.




                                                    - 12 -